DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Thiyagarajan et al (Pub. No.: US 2015/0278534 A1; hereinafter Thiyagarajan) in view of Brakf, Wilfred (WO 2019/245680 A1; hereinafter Brakf) 
               Consider claims 1, 10, and 19, Thiyagarajan clearly shows and discloses a system and a method for determining whether to obscure a portion of an image, the method comprising: receiving first content data for video streaming to a remote device (abstract, paragraphs 0011 - 0013); determining that a portion of the first content data includes a feature by parsing the first content data (paragraphs: 0012-0014), or the feature comprises second content matching a portion of data in an identified electronic file of a plurality of electronic files stored in a database, wherein the identified electronic file is marked in the database for obfuscation (paragraph 0063-0067); and wherein another file of the plurality of electronic files is not marked in the database for obfuscation; obfuscating the portion of the first content data in an output video stream in response to the determination that the portion of the first content data includes the feature (paragraphs 0068 - 0070); and subsequent to obfuscating the portion of the first content data, Thiyagarajan does not specifically disclose the feature is defined by a predetermined metadata confidentiality attribute value embedded in the first content data and separate from image data of the first content data, wherein the predetermined metadata confidentiality attribute value is indicative of a confidentiality level of the portion of the first content data.                
In the same field of endeavor, Brakf teaches the feature is defined by a predetermined metadata confidentiality attribute value embedded in the first content data and separate from image data of the first content data, wherein the predetermined metadata confidentiality attribute value is indicative of a confidentiality level of the portion of the first content data (Brakf: abstract, paragraphs: 0004 - 0006, “identified APOs read on metadata confidentiality attribute value separate from image data,” and paragraphs: 0007-0013, 0040-0041; and fig. 2, and fig.3-fig.5). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Brakf in Thiyagarajan, for the purpose of providing another way of defined a predetermined metadata confidentiality attribute value that are separate from image data (abstract).   
               
               Consider claims 2, 11, and 20, Thiyagarajan and Brakf clearly show the computer system, the feature is defined by the predetermined metadata confidentiality attribute value embedded in the first content data (Brakf: paragraph: 0006 - 0008 and fig. 2, and fig.3-fig.5 ).
               Consider claims 3, 12, and 21, Thiyagarajan and Brakf clearly show the computer system, wherein: the first content data comprises a plurality of image frames; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3 Application Number: 16/538,559 Filing Date: August 12, 2019the Brakf: paragraph: 0006 - 0008 and fig. 2, and fig.3-fig.5).
            Consider claims 4, 13, and 22, Thiyagarajan and Brakf clearly show the computer system, the feature is defined by the second content data from the at least one file stored in the database; the first content data comprises a plurality of image frames; and determining that the portion of the first content data includes the feature comprises comparing an at least a portion of the image frame selected from the plurality of image frames with the second content data (Brakf: paragraph: 0006 - 0009 and fig. 2, and fig.3-fig.5).
                             
                Consider claims 5, 14, and 23, Thiyagarajan and Brakf clearly show the computer system, wherein: receiving the first content data comprises receiving a live video stream from an image sensor in communication with a client device; and communicating the output video stream comprises transmitting the live video stream after obfuscating the portion of the first content data (Thiyagarajan: paragraph: 0026-0027, and fig.3 and fig. 4A-fig. 4B Brakf: paragraph: 0007 - 0008 and fig. 2, and fig.3-fig.5).  
    Consider claims 6, 15, and 24, Thiyagarajan and Brakf clearly show the computer system, wherein determining that the portion of the first content data includes the feature comprises: storing the first content data in a data buffer; and performing the determination on the first content data stored in the data buffer (Thiyagarajan: paragraph: 0015-0016, and 0029, and figures:1a-1c, 5, and 6; Brakf: paragraph: 0006 - 0013 and fig. 2, and fig.3-fig.5).
                Consider claims 7, 16, and 25, Thiyagarajan and Brakf clearly show the computer system, wherein obfuscating the portion of the first content data comprises blurring the portion of the first content data (Thiyagarajan: paragraph: 0013; Brakf: paragraph: 0004 - 0007 and fig. 2, and fig.3-fig.5).                 
claims 8, 17, and 26, Thiyagarajan and Brakf clearly show the computer system, further comprising: determining whether a user account having access to the output video stream is authorized to view the portion of the first content data determined as including the feature; and wherein obfuscating the portion of the first content data is further based on a determination that the user account is not authorized to view the portion of the first content data (Thiyagarajan: paragraph: 0049, and 0053; Brakf: paragraph: 0009 - 0018 and fig. 2, and fig.3-fig.5).
                Consider claims 9, 18, and 27, Thiyagarajan and Brakf clearly show the computer system, further comprising: receiving a request from a client device, invoking a stream function, to stream the first content data to a plurality of remote devices logged into a communication session;  Client Ref. No. 406880-US-NP55 Attorney Docket No. 1777.D37US1in response to the received request, negotiating with the client device to receive the first content data; and streaming the output video stream to at least one of the plurality of remote devices (Thiyagarajan: paragraphs: 0067 and 0071; Brakf: paragraph: 0007 - 0018 and fig. 2, and fig.3-fig.5).     
                                                        
Response to Arguments
           The present Office Action is in response to Applicant’s amendment filed on December 03, 2020, Applicant amended claims 1, 10 and 19. Claims 1-27 are now pending in the present application.
Applicant's arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection.                       
           
Conclusion                 
          

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).